DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al. (Pub. No. US2018/027062) in view of Aslot et al. (Pub. No. US2017/0132163)
 As per claim 1, Bernat discloses an accelerator device (fig.13, 1250) comprising:
one or more slots (fig.13, 1305) and
circuitry (fig.13, 1302) to:
receive, from a compute device, (fig.13, 1314) one or more parameters of a workload (fig.15, 1502), the workload to be performed a slot of the one or more slots of the accelerator device; (paragraph 94, the accelerator 1250 determines the parameters are acceptable (e.g., specified amount of the resource is actually available to be allocated if the corresponding class of service is requested)
(fig.12, 1220) of the one or more slots of the accelerator device; (paragraph 94, the accelerator sends a NACK message back to the orchestrator server 1220) 
receive, from the kernel, a workload result based on the one or more parameters of the workload; (paragraph 94,  The orchestrator server 1220, then sends the acknowledgement message to the compute device based on  the acknowledgement message that includes an identifier of a service level agreement associated with the registered class of service with the parameters acceptable.)
compress the workload result instructions; and (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250)
send the compressed workload result to the compute device. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250 pursuant to requests from another compute device)
Bernat discloses all the limitations as the above but does not explicitly disclose 	 automatically compress the workload result without instruction from the kernel. However, Aslot discloses this. (paragraph 27-28,  the resources gives the context access to an application's address space directly. An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Aslot with the teaching of Bernat so as to provide system with significantly reduces the amount of instructions 

As per claim 2, Bernat discloses wherein the circuitry is further to:
receive, from the kernel, data to be sent to a remote kernel on the one or more remote accelerator devices; and (paragraph 53, the optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled.)
send the compressed data to the one or more remote accelerator devices. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250 pursuant to requests from another compute device)
compress the data received from the kernel without instruction from the kernel; Aslot discloses this. (paragraph 27-28,  the resources gives the context access to an application's address space directly. An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.)
As per claim 6, Bernat discloses wherein the circuitry is further to:
receive, from the kernel, an indication of a type of the data to be sent to the remote kernel; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote resources.) and 
select, based on the indication of the type of the data to be sent to the remote kernel, a compression algorithm, wherein to compress the data received from the kernel without instruction from paragraph 84, i.e., compression accelerator, etc.), and assign the workload to a corresponding accelerator 1250, 1260 for execution.)

As per claim 7, Bernat discloses  the system further comprising the compute device, the compute device comprising one or more machine-readable media comprising a plurality of instructions stored thereon that, when executed by the compute device, causes the compute device to:
determine, by an application of a processor of the compute device, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, the accelerator 1250 determines the parameters are acceptable (e.g., whether the specified amount of the resource is actually available to be allocated if the corresponding class of service is requested)
receive, by a network interface controller of the compute device and from the processor, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, i.e., the orchestrator server 1220 sends the registration message 2120 including the parameters, to the identified accelerator (e.g., the accelerator 1250)
send, by the network interface controller and to the accelerator device, the one or more compressed parameters of the workload. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250 pursuant to requests from another compute device)
automatically compress, by the network interface controller and without instruction from the application, the one or more parameters of the workload; and Aslot discloses this. (paragraph 27-28,  the resources gives the context access to an application's address space directly. An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.)

As per claim 10, Bernat discloses method comprising:
receiving, by circuitry of an accelerator device (fig.13, 1250) and from a compute device (fig.13, 1314), one or more parameters of a workload,  the workload to be performed by the accelerator device; (paragraph 94, the accelerator 1250 determines the parameters are acceptable (e.g., whether the specified amount of the resource is actually available to be allocated if the corresponding class of service is requested)
providing, by the circuitry, the one or more parameters of the workload to a kernel of the accelerator device; (paragraph 94, the accelerator sends a NACK message back to the orchestrator server 1220) 
receiving, by the circuitry and from the kernel, a workload result based on the one or more parameters of the workload; (paragraph 94,  the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, then sends the acknowledgement message to the compute device.)
compressing, by the circuitry, the workload result instruction; and (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250)
sending, by the circuitry the compressed workload result to the compute device. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250 pursuant to requests from another compute device)
Bernat discloses all the limitations as the above but does not explicitly disclose 	 automatically compress the workload result without instruction from the kernel. However, Aslot discloses this. (paragraph 27-28,  the resources gives the context access to an application's address space directly. An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Aslot with the teaching of Bernat so as to provide system with significantly reduces the amount of instructions needed for I/O operations to make system more efficient so as to enhance the system performance.

As per claim 11, Bernat discloses the method further comprising:
receiving, by the circuitry and from the kernel, data to be sent to a remote kernel on the one or more remote accelerator devices; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled.)
sending, by the circuitry, the compressed data to the one or more remote accelerator devices. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250 pursuant to requests from another compute device)
compressing, by the circuitry, the data received from the kernel without instruction from the kernel; and Aslot discloses this. (paragraph 27-28,  the resources gives the context access to an application's address space directly. An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.)


determining, by an application of a processor of the compute device, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, the accelerator 1250 determines the parameters are acceptable (e.g., whether the specified amount of the resource is actually available to be allocated if the corresponding class of service is requested)
receiving, by a network interface controller of the compute device and from the processor, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, i.e., the orchestrator server 1220 sends the registration message 2120 including the parameters, to the identified accelerator (e.g., the accelerator 1250)
sending, by the network interface controller and to the accelerator device, the one or more compressed parameters of the workload. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250 pursuant to requests from another compute device)
automatically compressing, by the network interface controller and without instruction from the application, the one or more parameters of the workload; Aslot discloses this. (paragraph 27-28,  the resources gives the context access to an application's address space directly. An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.)

As per claim 18, Bernat discloses one or more non-transitory computer-readable media comprising a plurality of instructions stored thereon that, when executed, cause circuitry of an accelerator device to:
receive, from a compute device, one or more parameters of a workload,   the workload to be performed by the accelerator device; (paragraph 94, the accelerator 1250 determines the parameters are acceptable (e.g., whether the specified amount of the resource is actually available to be allocated if the corresponding class of service is requested)
provide the one or more parameters of the workload to a kernel of the accelerator device; (paragraph 94, the accelerator sends a NACK message back to the orchestrator server 1220) 
receive, from the kernel, a workload result based on the one or more parameters of the workload; (paragraph 94,  the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, then sends the acknowledgement message to the compute device.)
compress the workload result instruction; (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250) and 
send the compressed workload result to the compute device. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250 pursuant to requests from another compute device)
Bernat discloses all the limitations as the above but does not explicitly disclose automatically compress the workload result without instruction from the kernel. However, Aslot discloses this. (paragraph 27-28,  the resources gives the context access to an application's address space directly. An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Aslot with the teaching of Bernat so as to provide system with significantly reduces the amount of instructions needed for I/O operations to make system more efficient so as to enhance the system performance.

As per claim 19, Bernat discloses wherein the plurality of instructions further the circuitry to:
receive, from the kernel, data to be sent to a remote kernel on the one or more remote accelerator devices; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled.)
send the compressed data to the one or more remote accelerator devices. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250 pursuant to requests from another compute device)
compress the data received from the kernel without instruction from the kernel. Aslot discloses this, (paragraph 27-28, the resources gives the context access to an application's address space directly. An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.)

As per claim 23, Bernat discloses one or more non-transitory machine-readable media comprising a second plurality of instructions stored thereon that, when executed by the compute device, causes the compute device to:
determine, by an application of a processor of the compute device, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, the accelerator 1250 determines the parameters are acceptable (e.g., whether the specified amount of the resource is actually available to be allocated if the corresponding class of service is requested)
(paragraph 94, i.e., the orchestrator server 1220 sends the registration message 2120 including the parameters, to the identified accelerator (e.g., the accelerator 1250)
compress, by the network interface controller and instruction from the application, the one or more parameters of the workload; and (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250)
send, by the network interface controller and to the accelerator device, the one or more compressed parameters of the workload. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250 pursuant to requests from another compute device)
Bernat discloses all the limitations as the above but does not explicitly disclose automatically compress the workload result without instruction from the kernel. However, Aslot discloses this. (paragraph 27-28,  the resources gives the context access to an application's address space directly. An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Aslot with the teaching of Bernat so as to provide system with significantly reduces the amount of instructions needed for I/O operations to make system more efficient so as to enhance the system performance.

As per claim 26, Bernat discloses wherein the accelerator device is a Field Programmable Gate Array (FPGA) and the slot is a set of gates in the FPGA configured to perform a set of functions. (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)

3.	Claims 3-5, 8-9, 12-14, 16-17, 20-21 & 24-25  are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al. (Pub. No. US2018/027062) in view of Aslot et al. (Pub. No. US2017/0132163) and further in view of Kim (Pub. No. US2014/0358869)
As per claim 3,  the modified system of Bernat discloses all the limitations as the above but does not explicitly discloses wherein to receive the data to be sent comprises to receive one or more remote direct memory access (RDMA) commands comprising the data, wherein to compress the data comprises to compress the data of the one or more RDMA commands, wherein to send the compressed data to the one or more remote accelerator devices comprises to send the one or more RDMA commands with the compressed data of the RDMA commands to the one or more remote accelerator devices. However, Kim discloses this. (paragraph 68, the map reduce operation accelerator 114 is in an upper layer of a library and an operating system (O/S) kernel module that provides a remote direct memory access (RDMA) function used for acceleration of a data transmission process via a network, and functions as an interface that enables the map reduce operation framework to transmit data at high speeds using an RDMA function.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of the modified system of Bernat so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.


receive telemetry data indicating a performance parameter of one or more remote accelerator devices; and (paragraph 89, resource allocation logic unit 1308 to determine the total amount of each resource used by each logic portion 1252, 1254, and/or may receive telemetry data from the resources.)
determine, based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel, (paragraph 94, the accelerator 1250 determines the parameters are acceptable (e.g., whether the specified amount of the resource is actually available to be allocated if the corresponding class of service is requested)
wherein to compress the data received from the kernel comprises to compress the data received from the kernel in response to a determination to compress the data based on the telemetry data of the one or more remote accelerator devices. (paragraph 53, the optical infrastructure allows for compute resources to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.) 

As per claim 5, Bernat discloses  wherein the telemetry data of the one or more remote accelerator devices comprises an indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, wherein to determine, based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel comprises to determine, based on the indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, whether to compress the data received from the kernel.   (paragraph 63, the dynamic resource allocation logic unit 1308 embodied as any device or circuitry capable of allocating specified amounts of resources (e.g., bandwidth of the communication circuitry 1314) to corresponding particular logic portions.)

As per claim 8, the modified system of Bernat discloses all the limitations as the above but does not explicitly discloses wherein to receive the one or more parameters to be sent comprises to receive one or more remote direct memory access (RDMA) commands comprising the one or more parameters of the workload, wherein to send the one or more compressed parameters to the accelerator device comprises to send the one or more RDMA commands with the one or more compressed parameters of the workload to the one or more remote accelerator devices However, Kim discloses this. (paragraph 68, i.e., the map reduce operation accelerator 114 is in an upper layer of a library and an operating system (O/S) kernel module that provides a remote direct memory access (RDMA) function used for acceleration of a data transmission process via a network, and functions as an interface that enables the map reduce operation framework to transmit data at high speeds using an RDMA function.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of BERnat so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

Asper claim 9, Bernat discloses wherein the plurality of instructions further cause the compute device to: receive telemetry data indicating a performance parameter of the accelerator device; and (paragraph 89, resource allocation logic unit 1308 to determine the total amount of each resource used by each logic portion 1252, 1254, and/or may receive telemetry data from the resources.)
determine, based on the telemetry data of the accelerator device, whether to compress the one or more parameters of the workload, wherein to compress the one or more parameters of the workload comprises to compress the one or more parameters of the workload in response to a determination to (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250)

As per claim 12, the modified system of Bernat discloses all the limitations as the above but does not explicitly ,  wherein receiving the data to be sent comprises receiving one or more remote direct memory access (RDMA) commands comprising the data, wherein compressing the data comprises compressing the data of the one or more RDMA commands, wherein sending the compressed data to the one or more remote accelerator devices comprises sending the one or more RDMA commands with the compressed data of the RDMA commands to the one or more remote accelerator devices. However, Kim discloses this. (paragraph 68, i.e., the map reduce operation accelerator 114 is in an upper layer of a library and an operating system (O/S) kernel module that provides a remote direct memory access (RDMA) function used for acceleration of a data transmission process via a network, and functions as an interface that enables the map reduce operation framework to transmit data at high speeds using an RDMA function.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of Goyal so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

As per claim 13, Bernat  discloses  the method further comprising:
receiving, by the circuitry, telemetry data indicating a performance parameter of one or more remote accelerator devices; and  (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled.)
determining, by the circuitry and based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel, wherein compressing the data received from the kernel comprises compressing the data received from the kernel in response to a determination to compress the data based on the telemetry data of the one or more remote accelerator devices.  (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250)

As per claim 14,  Bernat dscloses wherein the telemetry data of the one or more remote accelerator devices comprises an indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, wherein determining, by the circuitry and based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel comprises determining, based on the indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, whether to compress the data received from the kernel. (paragraph 63, the dynamic resource allocation logic unit 1308 embodied as any device or circuitry capable of allocating specified amounts of resources (e.g., bandwidth of the communication circuitry 1314) to corresponding particular logic portions.)

As per claim 16, Bernat discloses all the limitations as the above but does not explicitly discloses wherein receiving the one or more parameters to be sent comprises receiving one or more remote direct memory access (RDMA) commands comprising the one or more parameters of the workload, wherein sending the one or more compressed parameters to the accelerator device comprises sending the one or more RDMA commands with the one or more compressed parameters of the workload to the one or 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of Bernat so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

As per claim 17, Bernat discloses the method further comprising:
receiving, by the compute device, telemetry data indicating a performance parameter of the accelerator device; and  (paragraph 94, the accelerator 1250 determines the parameters are acceptable (e.g., whether the specified amount of the resource is actually available to be allocated if the corresponding class of service is requested)
determining, by the compute device and based on the telemetry data of the accelerator device, whether to compress the one or more parameters of the workload, wherein compressing the one or more parameters of the workload comprises compressing the one or more parameters of the workload in response to a determination to compress the one or more parameters of the workload based on the telemetry data of the accelerator device. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250)

(paragraph 68, i.e., the map reduce operation accelerator 114 is in an upper layer of a library and an operating system (O/S) kernel module that provides a remote direct memory access (RDMA) function used for acceleration of a data transmission process via a network, and functions as an interface that enables the map reduce operation framework to transmit data at high speeds using an RDMA function.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of Bernat so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

As per claim 21, Bernat discloses wherein the plurality of instructions further the circuitry to:
receive telemetry data indicating a performance parameter of one or more remote accelerator devices; and  (paragraph 89, resource allocation logic unit 1308 to determine the total amount of each resource used by each logic portion 1252, 1254, and/or may receive telemetry data from the resources.)
determine, based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel, wherein to compress the data received from (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250)

As per claim 22, Bernat discloses wherein the telemetry data of the one or more remote accelerator devices comprises an indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, wherein to determine, based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel comprises to determine, based on the indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, whether to compress the data received from the kernel.   (paragraph 63, the dynamic resource allocation logic unit 1308 embodied as any device or circuitry capable of allocating specified amounts of resources (e.g., bandwidth of the communication circuitry 1314) to corresponding particular logic portions.)

As per claim 24, the modified system of Bernat discloses all the limitations as the above but does not explicitly discloses wherein to receive the one or more parameters to be sent comprises to receive one or more remote direct memory access (RDMA) commands comprising the one or more parameters of the workload, wherein to send the one or more compressed parameters to the accelerator device comprises to send the one or more RDMA commands with the one or more compressed parameters of the workload to the one or more remote accelerator devices. However, Kim discloses this. (paragraph 68, i.e., the map reduce operation accelerator 114 is in an upper layer of a library and an operating system (O/S) kernel module that provides a remote direct memory access (RDMA) function used for acceleration of a data transmission process via a network, and functions as an interface that enables the map reduce operation framework to transmit data at high speeds using an RDMA function.)


As per claim 25, Bernat discloses wherein the second plurality of instructions further cause the compute device to: receive telemetry data indicating a performance parameter of the accelerator device; and (paragraph 89, resource allocation logic unit 1308 to determine the total amount of each resource used by each logic portion 1252, 1254, and/or may receive telemetry data from the resources.)
determine, based on the telemetry data of the accelerator device, whether to compress the one or more parameters of the workload, wherein to compress the one or more parameters of the workload comprises to compress the one or more parameters of the workload in response to a determination to compress the one or more parameters of the workload based on the telemetry data of the accelerator device. (paragraph 59, allocating and reallocating shared resources to logic portions of the accelerator 1250)

Response to Amendment
5.	Applicant's amendment filed on 11/11/2021 have been fully considered but does not place the application in condition for allowance.
a. Applicant argues that Aslot does not discloses a kernel of the one or more slots of the accelerator device. Examiner respectfully disagrees. In the Office Action Rejection show that Bernat notes at figure 13, the i/o 1306 is equivalent as slots of the accelerator device 1250. In addition, Bernat 
b. In response to Applicant’s argument that Bernat fails to teach automatically compress the workload result without instruction from the kernel.”  Examiner respectfully disagrees, as Aslot notes at (paragraph 27-28, Examiner for clarification, the resources gives the context access to an application's address space directly (e.g., automatically). An application (or the kernel) attaching to a hardware context 208 inherits these resources.  Doing so allows the application to control the coherent accelerator adapter and allows the coherent accelerator adapter 132 to read and/or write data directly from the application's address space without having to go through the device driver or kernel to set up DMA.) Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied.
c. Applicant’s argue that they are unable to find receive telemetry data indicating a performance parameter of one or more remote accelerator devices ….as cited in claim 4, in Goyal’s reference. There is no Goyal’s reference that relied on this office action. As Bernat notes at (paragraph 89, Examiner further cited for clarification, resource allocation logic unit 1308 to determine the total amount of each resource used by each logic portion 1252, 1254, and/or may receive telemetry data from the resources. This is equivalent as Applicant’s recited claims. Thus, the prior art teaches the invention as claimed and the claims do not distinguish over the prior art as applied.
d. Applicants argue that they are unable to find whether to compress the data received from the kernel comprises to determine, based on the indication of available bandwidth between the accelerator device and the one or more remote accelerator devices. As Bernat notes at (paragraph 63, Examiner 

Applicant's arguments are thus not persuasive towards patentability of the claims as presented and the rejections of record are maintained.

6.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Ben-Yehuda et al. [USPN 10,956,346] discloses device driver for those NICs to drive them directly from user-space, transmitting and receiving packets without any kernel involvement.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184